Citation Nr: 1130176	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of additional disability compensation for two children attending school in the amount of $6,461.39, to include whether the creation of the overpayment was proper.  

2.  Entitlement to a rating higher than 60 percent for chronic cervical strain with degenerative disc disease.  

3.  Entitlement to a rating higher than 20 percent for left carpal tunnel syndrome.  

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States

WITNESS AT HEARINGS ON APPEAL
Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963 with additional service in the Guam Army National Guard.  

This case is before the Board of Veterans' Appeals (Board) from a November 2005 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs in Reno, Nevada.  This case also comes to the Board from an August 2008 rating decision of the RO, which granted a higher rating for a cervical spine disability and denied a higher rating for left carpal tunnel syndrome.  

In May 2007, the Veteran appeared at a hearing before a Veterans Law Judge.  The Board notified the Veteran in May 2011 that the Veterans Law Judge who conducted that hearing was no longer employed at the Board, and offered him the opportunity to testify at another hearing before a Veterans Law Judge who would participate in a decision made on his appeal.  The Veteran responded in June 2011 that he did not desire another hearing.  

In August 2007, the Board remanded the case to the RO for additional development.  

The issues of an increased rating for a lumbar spine disability and right carpal tunnel syndrome and the issue of service connection for a heart disability were adjudicated in a June 2010 rating decision.  A statement from the Veteran, accompanied by additional medical evidence regarding those claims, was dated prior to that rating decision but received after notification of the rating decision was sent to him.  The RO, in a July 2010 reply letter to the Veteran, informed him that he had one year from the most recent rating decision to submit additional evidence to support the claims.  


It does not appear, however, that the RO has considered the additional medical evidence received in July 2010 and that matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A December 2004 rating decision granted entitlement to a total disability compensation rating based on unemployability due to service connected disability and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  

2.  For the period of September 1, 2001, through September 2005, the Veteran was paid in the aggregate $6,461.39 in additional VA disability compensation benefits for his two children based on their school attendance; upon the retroactive award of Chapter 35 dependents' educational assistance to his children during the same period, the children were removed from his disability compensation award for the period in which they received education benefits, resulting in a $6,461.39 overpayment.

3.  Recovery of the overpayment would not be against equity and good conscience.  

4.  In August 2010, prior to the promulgation of a decision in the appeal, the Veteran through his representative withdrew in writing his appeal on the claims of a higher rating for chronic cervical strain with degenerative disc disease and for left carpal tunnel syndrome.  








CONCLUSIONS OF LAW

1.  An overpayment of additional VA disability compensation benefits for two children based on their school attendance in the amount of $6,461.39 was properly created, and the Veteran is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. §§ 5302, 5313 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2010).

2.  The criteria for the withdrawal of the substantive appeal have been met on the claims of a higher rating for chronic cervical strain with degenerative disc disease and for left carpal tunnel syndrome.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Veteran is withdrawing from appeal his claims of a higher rating for chronic cervical strain with degenerative disc disease and for left carpal tunnel syndrome, VCAA compliance need not be addressed.  

Further, as to the issue of a waiver of recovery of an overpayment of additional disability compensation for dependents in the amount of $6,461.39, to include whether the creation of the overpayment was proper, the notice requirements set forth in the VCAA and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions).  Nevertheless, the Board has reviewed the case for purposes of ascertaining whether the Veteran has had a fair opportunity to present arguments and evidence in support of his request for a waiver of recovery of the debt, to include the propriety of the debt.  


In that regard, the Veteran has testified at hearings held in February 2006 and May 2007 and submitted various statements in support of his claim.  The Board concludes from that review that the requirements for the fair development of the claim have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Waiver of Recovery of the Overpayment, Including Propriety of Debt

Factual Background

In a December 2004 rating decision, the RO granted entitlement to a total disability compensation rating based on unemployability due to service connected disability and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  In a December 2004 letter, the RO notified the Veteran of the award.  

Enclosed with the letter was VA pamphlet 22-73-3, concerning dependents' educational assistance benefits, where on page 11 there is a paragraph under the heading "Other VA Benefits as the Veteran's Dependent" indicating the following:  "If you're a son or daughter of a veteran receiving a disability benefit, the veteran can generally receive an additional allowance for you as a dependent until you reach age 23 if you're attending school.  However, if you elect DEA, the additional allowance to the veteran will stop when you begin receiving DEA benefits."

Thereafter, the Veteran's two children filed applications for Chapter 35 benefits in January 2005 and February 2005, to be effective retroactively for educational courses taken dating back to September 1, 2001.  In various statements in connection with the claim for waiver, the Veteran indicated that he encouraged his children to apply for the educational benefits.  




In a July 2005 letter, the RO notified the Veteran of a proposal to remove one of his two children from his disability compensation award, effective August 30, 2004, on the basis that the child began to receive Chapter 35 education benefits for the period.  To minimize the overpayment, he could agree to the proposed action to adjust his benefit payments retroactively.  The Veteran did so in a statement received within two weeks.  

In other letters dated in October 2005 and November 2005, the RO notified the Veteran of additional proposals to remove both his children from his disability compensation award, on the basis that they began to receive Chapter 35 education benefits on various dates.  The effective date of receipt of education benefits was September 1, 2001 for one child and June 2, 2003 for the other child.  The proposed actions were taken in October 2005 and January 2006.  The various adjustments to the Veteran's compensation award resulted in an initial overpayment of $5,928.39 in October 2005, which was subsequently adjusted downward by $442.73 in October 2005 and then adjusted upward by $975.73 in January 2006.  

After the Veteran was notified of the adjustments he indicated his desire for waiver of recovery of the debt during two hearings held in February 2006 and May 2007, and received an audit of the overpayment in November 2008.  In sum, the audit shows that for the period of September 1, 2001, through September 2005, the Veteran was paid in the aggregate $6,461.39 in additional VA disability compensation benefits for his two children based on their school attendance; and that upon the retroactive award of Chapter 35 dependents' educational assistance to his children during the same period, the children were removed from his disability compensation award for the period in which they received education benefits, resulting in a $6,461.39 overpayment.







The Veteran contends that the debt of disability compensation benefits for his dependent children based on school attendance would not have been created had VA advised him that an approval of the applications of his children for dependents' educational assistance would require a retroactive dependency status change in his account, resulting in a substantial overpayment (which the Veteran's alleged was a "due process" failure on the part of VA).  He alleged that he never would have encouraged his children to file for Chapter 35 benefits if he knew that he would incur a debt.  He denied having committed any fraud or misrepresentation, or having shown any bad faith, in his dealings with VA over the matter.  He felt that the debt could have been averted if there had been better communication between the VA and himself.  

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debt were the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error, and consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).  

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500(b)(2).  If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  See VA Manual 22-4, Part III, § 2.03.  

The law provides that the payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2010).  

The file indicates that the RO retroactively removed the Veteran's dependent, school-age children effective September 1, 2001 for one child and June 2, 2003 for the other child, on the basis that they began to receive Chapter 35 dependents' educational assistance from those dates.  The period of the overpayment, as shown by audit completed by the RO in November 2008 and sent to the Veteran, was September 1, 2001 through September 2005.

For the overpayment period, the Veteran was paid in the aggregate $6,461.39 in additional VA disability compensation benefits for his children attending school, but they have since received Chapter 35 education benefits covering this same period.  The law prohibits this duplication of benefits.  38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2010).  

Thus, an overpayment of $6,461.39 was created because the Veteran was paid additional compensation to which he was not legally entitled.  



The Board finds that the RO's action to retroactively remove his dependent children from his award, effective September 1, 2001 and June 2, 2003, for his elder child and younger child respectively, was thereby proper.  Moreover, the action was performed in accordance with VA's adjudication procedure manual, M21-1, Part IV, Section 14.13, which provides that following authorization of an award of dependents education assistance benefits, action should be taken to reduce or discontinue disability awards based on the school attendance of a child, and that any overpayment should be recovered.  

As it is clear from the law that the Veteran was not legally entitled to payment of additional disability compensation on account of his children attending school once they received educational assistance covering the same period, it must be shown that the overpayment was the result of sole VA error in order to declare the debt invalid.  The Veteran's contentions include an assertion of sole VA error in the creation of the debt.  

In order for the overpayment to be considered the result of sole administrative error, and for the Veteran to consequently not be responsible for repayment of the debt, the Veteran must not have known, or should not have known, that the award of educational assistance benefits to his dependent children would constitute a prohibitive duplication of VA benefits, which would cause an overpayment in his account by the retroactive removal of his dependent children from his disability compensation award.  After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely as a result of VA administrative error, and therefore, the debt is held to have been properly created.  

As part of his award of a total disability rating for compensation, he was notified of the eligibility of Chapter 35 benefits for his dependents.  He was sent a pamphlet that explained in detail such education benefits, to include how the benefits may affect his entitlement to an additional allowance for children who begin to receive Chapter 35 benefits.  The notification was given to him after which he proceeded to encourage his children to apply for the education benefits. 


 Prior to the award of Chapter 35 benefits to the children, there is no evidence that he made any inquiries as to how his disability compensation award would be affected.  If he was not in fact aware that his children attending school would be removed from his disability compensation award, albeit retroactively, which appears to be the case, he should have known because he was given such information in the VA pamphlet sent to him in December 2004.  Thus, it cannot be found that the debt was the culmination of actions or inactions wholly attributable to VA.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The RO's Committee on Waivers concluded in November 2005 and confirmed in June 2010 that the facts in this case do not show the mandatory bars to waiver in the Veteran's case, and the Board agrees.  The Veteran has stated that he was unaware of the prohibition against the concurrent receipt of additional VA disability compensation for a dependent and their receipt of Chapter 35 education benefits.  The Board finds his statements to be credible.  There is no evidence that the Veteran intended to deceive VA or seek unfair advantage.  The RO's Committee on Waivers then denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor against that of the VA.

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

According to the determination by the Committee on Waivers, the overpayment in this case was created as a result of a retroactive removal of the Veteran's children attending school from his disability compensation award, effective September 1, 2001 for one child and June 2, 2003 for the other child, as they received Chapter 35 education benefits from those dates.  

Based on a review of the entire record and having considered the contentions of the Veteran, the Board concludes that the Veteran bears minimal fault in the creation of the overpayment.  The evidence of record does not demonstrate that the Veteran had actual knowledge that in approving his children's applications for educational assistance, particularly for retroactive benefits dating back to September 2001, that he would thus have received duplicative VA benefits to which he was not entitled and incur a large debt.  The evidence of record also does not show that he otherwise acted or failed to act in such a way as to increase the overpayment amount.  



When notified in July 2005 of the proposed reduction in his disability compensation benefits retroactively on account of the receipt of educational assistance benefits for a child attending school, and ways he could minimize the overpayment, the Veteran responded within two weeks for the VA to make immediate adjustments to his monthly disability compensation.  He continued to accept the additional payments through September 2005, however, when the proposed action was finalized.  

The RO has maintained that the Veteran knew or should have known that when he told his children to apply for educational assistance benefits that he would no longer be entitled to additional disability compensation for his dependents.  The RO cites to the VA pamphlet 22-73-3, concerning dependents' educational assistance benefits, which was sent to him in December 2004.  The Board, however, takes a different perspective of the Veteran's knowledge (or attributed knowledge) of receiving duplicative VA benefits in this case.  The pertinent paragraph quoted from the pamphlet is addressed to the recipient of educational benefits and not specifically to the Veteran himself, and the tenor of the notice is prospective, not retrospective.  In other words, even if the Veteran were to have read the paragraph prior to encouraging his children to apply for educational assistance, it does not specifically alert the Veteran to the potential for an overpayment when educational benefits are awarded retroactively, thus causing a coincident removal of the children from his disability compensation award for the same period.  Further, the pertinent paragraph in the pamphlet is small and thus possibly easily overlooked.  Moreover, the Veteran has argued, persuasively, that he attempted to obtain information from a VA representative at the Muskogee Education Center concerning the award of educational assistance for one of his children after the application had been submitted in early 2005, but was rebuffed by a service representative and reportedly told that the education benefits were not his concern but his child's.  The Board is also not convinced that in order to assist his children in obtaining educational assistance, particularly retroactive benefits, the Veteran would have knowingly and willingly incurred a substantial overpayment of $6,461.39.  




In short, there is little evidence to show that the Veteran could have averted the overpayment in this case.  He could have made inquiries based on the pertinent paragraph in the VA pamphlet that indicated that duplicative VA benefits were prohibited by law, but it does not appear that he was aware of the provision in the pamphlet.  The Board finds that although the Veteran was provided information in the form of a pamphlet about Chapter 35 benefits for his children and the effect of those benefits on his own disability compensation award, it is reasonable to understand how he was unaware that his encouragement of his children to apply for education benefits would eventually result in a substantial debt in his own account.  

On the other hand, it appears that the RO could have precluded the creation of the debt.  There was no notification to the Veteran as to the specific consequences of a retroactive award of Chapter 35 dependents' educational assistance to his children upon his own receipt of additional disability compensation for children attending school, such as the creation of an overpayment in excess of $6,400.  The Veteran repeatedly asserted that he would not have encouraged his children to apply for educational assistance if he knew that the approval of such benefits would result in a sizeable debt in his disability compensation account.  Perhaps, the RO could have communicated with him as to ways in which the overpayment could have been averted or minimized, such as awarding a lesser amount of Chapter 35 benefits to recoup the debt that would be created, if that were feasible.  

Thus, given the significant consequences that resulted when removing a dependent from the Veteran's disability compensation award retroactively once a dependent was approved for education benefits retroactively, and the inadequate prior notification to the Veteran in this case of the potential for a large overpayment to occur, the Board cannot find that there was little or no fault on the part of the VA in the creation of the overpayment.  The RO could potentially have averted the debt by alerting the Veteran with specific information as to how he would incur debt, and the amount of such debt, once his children were approved for Chapter 35 benefits.  




From the Board's perspective, the RO in this case was in a better position to recognize that an overpayment would occur if it processed the Chapter 35 applications of the Veteran's children, and provided the Veteran the opportunity in which to intervene to avoid or minimize the overpayment.  Thus, the Board finds that when weighing the fault of the Veteran against the fault of VA, the latter should bear a proportionately larger share of that fault in the creation of the debt.  

In addition, the Board must also consider whether recovery of the debt resulted in financial hardship to the Veteran.  It is not entirely clear from the record whether the overpayment has been recouped.  Financial status reports were received in November 2005, December 2005, and November 2009.  The reports in 2005 show that his monthly expenses exceeded his income by $200 to $300, while the report in 2009 indicates that monthly expenses exceeded his income by less than $10.  Moreover, the 2005 reports show that his monthly expenses included monthly payments on installment contracts and other debts of more than $1,600, and the 2009 report shows such other debts amount to $1,558.  As the VA debt is a valid debt to the government, there is no reason that the Veteran should not accord the government the same consideration that he accords his private creditors.  

It is also noted that assets in the 2005 reports included $26,000 cash in the bank (which the Veteran indicated was being saved up to pay off his present mortgage to convert to a VA loan) and a second house in Guam (with a value of $216,00) and the assets in the 2009 report included negligible cash on hand or in the bank and the house in Guam (valued at $85,000 with a mortgage balance at $122,000).  He also noted in the 2009 report that there were presently 11 family members in his household, many of them apparently able-bodied adults (he noted some were employed part- and full-time).  

Based on the income and expense information of record, it is concluded that the record does not tend to support a claim that recovery of the debt endangered or would endanger the Veteran's ability to provide for his basic necessities.  



At times, he has been shown to have substantial assets, and it appears that there are adults within his household from whom it would be reasonable to expect a contribution to the household income (the Veteran has only listed his and his spouse's income) to defray the expenses of the entire household listed in the reports.  Further, the record reveals no other factors which made recovery of the overpayment inequitable, as discussed further below.

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  The Veteran was entitled to additional disability compensation for his adult children attending school (college), except when they received education benefits covering the same period.  The purpose of both benefits is to defray costs and support a child who was attending college, and concurrent payment of the benefits essentially constitutes duplicative payments.  Withholding of benefits to recover the debt is not shown to defeat the purpose of the additional disability compensation for his dependents, because the Veteran was not entitled to such benefits during the period that his children were receiving educational benefits.  As an aside, the amount of the education benefit payments far exceeded that amount received by the Veteran as an additional disability compensation allowance for his children attending school.  

The Board also finds that failure to have made restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  Duplicative VA benefits, to help defray the expenses of children in college, had been paid out to cover the same period (September 1, 2001 through September 2005), which were prohibited by law.  

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.




In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, demonstrate that recovery of the overpayment of benefits would not be against equity and good conscience.  Although the Veteran is minimally at fault in the creation of the debt, particularly when compared with VA, failure to repay the debt would result in unfair gain to him.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he had not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  As to the question of financial hardship, persuasive evidence has not been presented to show that the Government's right to full restitution should have been moderated.

As the preponderance of the evidence is against the claim for waiver, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Higher Ratings for a Cervical Spine Disability and Left Carpal Tunnel Syndrome

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.

In August 2010, the Board received written correspondence from the Veteran's representative, indicating the Veteran's desire to withdraw his pending appeal on the claims of a higher rating for chronic cervical strain with degenerative disc disease and for left carpal tunnel syndrome.  

Accordingly, the Board does not have appellate jurisdiction to review the appeal with regard to those claims and the appeal is dismissed.  

      (The ORDER follows on the next page). 
      
      
      

ORDER 

The appeal on the claim of a rating higher than 60 percent for chronic cervical strain with degenerative disc disease is dismissed.

The appeal on the claim of a rating higher than 20 percent for left carpal tunnel syndrome is dismissed.  

An overpayment of  additional VA disability compensation for two children attending school in the amount of $6,461.39 was properly created, and waiver of recovery of the overpayment is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


